ERVIN, Judge,
concurring.
I reluctantly concur with the result stated in the majority’s opinion and do so only because it appears to be compelled by the enumeration of certain classes of firemen designated in Section 112.18(1), Florida Statutes (1987), none of which, for the reasons stated by the majority, includes appel-lee. Although it is difficult for me to believe that the legislature deliberately intended to bar firemen employed by state agencies who are not specified in subsection (1) from the benefit of the presumption, in that the presumption is remedial legislation, designed to relax the burden of proof formerly placed upon the designated classes of firefighters, see Caldwell v. Division of Retirement, Florida Department of Administration, 372 So.2d 438, 440-441 (Fla.1979), the legislature, for some inexplicable reason, has not yet chosen to confer the presumption upon firefighters who are employed by non-designated governmental entities.
It is moreover somewhat anomalous that the legislature has otherwise provided in chapter 112 that the sum of $20,000 shall be paid on behalf of any firefighter employed by “a state board, commission, department, division, bureau or agency, or a county, municipality,” who, while engaged in the performance of his or her duties, is killed, or receives an injury which results in the loss of his or her life within one year after being so injured, which amount is in addition to any workers’ compensation death benefits received.1 § 112.191(l)(a) and (2)(a), Fla.Stat. (1987). Thus, while under section 112.191 the legislature broadly delineated the classes of employers of firefighters to whose beneficiaries additional benefits are payable, it continues to restrict the categories of employers under section 112.18(1).
Having examined the above provisions, it appears to me that the legislative omission of state agencies in section 112.18(1) was merely inadvertent and not intentional. Nevertheless, if the omission is to be rectified, it must be done by the legislature, not by this court.

. Section 112.1914(1) and (2), Florida Statutes (1987), also confers an additional benefit of $50,000 to certain classes of beneficiaries of a firefighter who is employed by "the state or any political subdivision of the state” who is unlawfully and intentionally killed during the actual performance of his duties.